Citation Nr: 0324200	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  96-08 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder or schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel

INTRODUCTION

The veteran had active service from July 1973 to April 1975.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).

The issue of entitlement to a non service connected pension 
had been part of the current appeal; however, by rating 
action of November 1997, entitlement to pension was granted, 
as such, this issue is no longer on appeal.  

During the course of this appeal, the veteran has relocated 
to West Virginia, and his claim is now being handled by the 
Huntington, West Virginia RO.   

In writing in April 1997, the veteran withdrew a request for 
a hearing at the RO before a Veterans Law Judge of the Board.  
In November 2000, pursuant to the veteran's request, a 
hearing at the RO before a local hearing officer was held; a 
transcript of the hearing is of record.  In writing in 
December 2001, the veteran withdrew his request for a 
personal or video hearing before a Veterans Law Judge of the 
Board.


REMAND

As to the instant issue on appeal, in March 2002, additional 
development was undertaken by the Board pursuant to authority 
then granted by 38 C.F.R. § 19.9 (a)(2) (2002); as part of 
the development, additional evidence was received.  However, 
in light of the recent case, Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), 
where 38 C.F.R. § 19.9(a)(2) was invalidated or restricted in 
part, a remand is required for the agency of original 
jurisdiction, in this case the RO, for initial consideration 
of the additional evidence received.  

Additionally, the veteran has reported treatment at the 
Clarksburg, West Virginia VA Medical Center (VAMC) in 1975, 
1976, and 1977.  A record from the Clarksburg, West Virginia 
VAMC from September 1977 shows the veteran was admitted with 
a diagnosis of drug abuse.  VA treatment records from 1975 to 
1977, including the 1977 hospitalization have not been 
included in the claims file, although several attempts to 
obtain them have been made.  In January 1998 and March 1998, 
attempts to obtain these records were made, as indicated by 
requests from the RO in the claims file to the Clarksburg, 
West Virginia VAMC, with notations that the records had been 
perpetualized to the Durham, North Carolina VAMC and that 
from there the records were retired to the National Archives 
and Records Administration, Federal Records Center in East 
Point, Georgia.  A subsequent notation from the VAMC in 
Clarksburg, West Virginia from May 2000 shows they did not 
have records for the veteran from 1975 or 1976.  It is 
unclear from the record whether any records were available 
from the Durham, North Carolina VAMC or the National Archives 
and Records Administration, Federal Records Center in East 
Point, Georgia.  The development undertaken by the Board in 
March 2002 was in part to obtain these records or determine 
if they are unavailable.  In response to the development 
request, a response from the Clarksburg, West Virginia in 
August 2002 indicates that there were no records from the 
requested time frame and that late records started in the 
1980s.  Again, it is unclear whether the records were 
retired.  Therefore, to fully assist the veteran, an 
additional attempt to obtain any VA treatment records for the 
veteran from 1975 to 1977 should be made.

Additionally, a VA examination regarding the nature and 
etiology of a current psychiatric disorder should be 
provided.  

Finally, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 
et. seq. (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The new law and 
regulations have not been provided to the veteran regarding 
the specific issue on appeal.  Therefore, to fully comply 
with the VCAA, on Remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirements set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send a letter to the 
veteran and his representative informing 
them of the pertinent provisions of the 
VCAA.  Specifically, it should also be 
indicated which of the parties is 
responsible for obtaining which evidence.  
See Quartuccio, supra.

2.  The RO should obtain VA treatment 
records for the veteran from 1975 to 
1977, including a VA hospital admission 
in 1977, at the Clarksburg, West Virginia 
VA Medical Center.  If the Clarksburg, 
West Virginia VAMC does not have these 
records, an attempt should be made to 
determine whether the records were 
retired, which may include contacting the 
Durham, North Carolina VAMC or the 
National Archives and Records 
Administration, Federal Records Center in 
East Point, Georgia.  To the extent that 
an attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.  38 C.F.R. § 3.159.  

3.  The veteran should be scheduled for a 
psychiatric examination regarding the 
nature and etiology of a psychiatric 
disorder.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  After 
reviewing the claims file and examining 
the veteran, the examiner should describe 
all diagnoses of a psychiatric disorder.  
All necessary diagnostic testing should 
be done to determine the full extent of 
any disability present.

Thereafter, the examiner should determine 
the date of onset and the relationship, 
if any, of the diagnosed psychiatric 
disorder to service.  The examination 
must encompass a detailed review of the 
veteran's service medical records, 
relevant history, post service treatment 
records, and prior examinations and 
opinions, and current complaints, as well 
as a comprehensive clinical evaluation 
and any diagnostic testing deemed 
necessary by the examiner to determine 
the date of onset of the disability for 
which the veteran seeks service 
connection.  The examiner should opine 
whether it is at least as likely as not 
that any currently diagnosed psychiatric 
disorder had its onset in or is otherwise 
related to the veteran's service.  The 
underlined standard of proof should be 
utilized in formulating a response.  If 
there is no identifiable relationship 
between service and any currently 
diagnosed psychiatric disorder, that 
should be clearly set forth.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  The 
reasons and bases for any conclusion 
reached should be discussed.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC).  The SSOC 
should include consideration and a 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for a scheduled 
examination.  In such case, the RO should 
include a copy of the notification letter 
in the claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  The SSOC 
should additionally include a discussion 
of all evidence received since the last 
statement of the case was issued.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




